Exhibit 10.1(a)

EXECUTION VERSION

Deal CUSIP: 01717JAE0

Facility CUSIP: 01717JAF7

CREDIT AGREEMENT

dated as of

July 31, 2017

among

ALLEGHANY CORPORATION,

as Borrower,

The LENDERS Party Hereto,

and

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent

 

 

$300,000,000 Unsecured Revolving Credit Facility

 

 

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arranger and Sole Bookrunner

BMO HARRIS BANK, N.A.,

as Joint Lead Arranger and Syndication Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I         DEFINITIONS      1  

Section 1.01.         Defined Terms

     1  

Section 1.02.         Classification of Loans, Borrowings and Commitments

     15  

Section 1.03.         Terms Generally

     15  

Section 1.04.         Accounting Terms; GAAP

     15   ARTICLE II         THE CREDITS      16  

Section 2.01.         Commitments

     16  

Section 2.02.         Loans and Borrowings

     16  

Section 2.03.         Requests for Borrowings

     16  

Section 2.04.         [Reserved]

     17  

Section 2.05.         Funding of Borrowings

     17  

Section 2.06.         Interest Elections

     18  

Section 2.07.         Termination and Reduction of Commitments

     19  

Section 2.08.         Repayment of Loans; Evidence of Debt

     20  

Section 2.09.         Optional and Mandatory Prepayment of Loans

     20  

Section 2.10.         Fees

     21  

Section 2.11.         Interest

     21  

Section 2.12.         Alternate Rate of Interest

     22  

Section 2.13.         Increased Costs

     23  

Section 2.14.         Break Funding Payments

     24  

Section 2.15.         Taxes

     24  

Section 2.16.         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs

     26  

Section 2.17.         Mitigation Obligations; Replacement of Lenders

     28  

Section 2.18.         Defaulting Lenders

     29   ARTICLE III         REPRESENTATIONS AND WARRANTIES      29  

Section 3.01.         Organization; Powers

     29  

Section 3.02.         Authorization; Enforceability

     29  

Section 3.03.         Governmental Approvals; No Conflicts

     29  

Section 3.04.         Financial Condition; No Material Adverse Change

     30  

Section 3.05.         Properties and Insurance

     30  

Section 3.06.         Litigation and Environmental Matters

     31  

Section 3.07.         Compliance with Laws and Agreements

     31  

Section 3.08.         Investment Company Status

     31  

Section 3.09.         Taxes

     31  

Section 3.10.         ERISA

     31  

Section 3.11.         Disclosure

     32  

Section 3.12.         Margin Stock

     32  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 3.13.         Subsidiaries

     32  

Section 3.14.         Regulatory Restrictions on Borrowing

     32  

Section 3.15.         Solvent

     32  

Section 3.16.         Material Agreements

     32  

Section 3.17.         Anti-Corruption Laws; Sanctions

     32  

Section 3.18.         EEA Financial Institution

     33   ARTICLE IV         CONDITIONS      33  

Section 4.01.         Effective Date

     33  

Section 4.02.         Each Loan

     34   ARTICLE V         AFFIRMATIVE COVENANTS      35  

Section 5.01.         Financial Statements and Other Information

     35  

Section 5.02.         Notices of Defaults

     36  

Section 5.03.         Existence; Conduct of Business

     36  

Section 5.04.         Payment of Obligations

     37  

Section 5.05.         Maintenance of Properties; Insurance

     37  

Section 5.06.         Books and Records; Inspection Rights

     37  

Section 5.07.         Compliance with Laws

     37  

Section 5.08.         Use of Proceeds

     37  

Section 5.09.         Anti-Money Laundering Compliance

     38   ARTICLE VI         NEGATIVE COVENANTS      38  

Section 6.01.         Liens

     38  

Section 6.02.         Indebtedness

     38  

Section 6.03.         Merger

     38  

Section 6.04.         Change of Business

     39  

Section 6.05.         Sale of Assets

     39  

Section 6.06.         Transactions with Affiliates

     39  

Section 6.07.         Restricted Payments

     39  

Section 6.08.         Clauses Restricting Subsidiary Distributions

     40  

Section 6.09.         Financial Covenants

     40   ARTICLE VII         EVENTS OF DEFAULT      40   ARTICLE VIII        
AGENTS      42  

Section 8.01.         Appointment

     42   ARTICLE IX         MISCELLANEOUS      45  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 9.01.         Notices; Electronic Delivery

     45  

Section 9.02.         Waivers; Amendments

     47  

Section 9.03.         Expenses; Indemnity; Waiver

     47  

Section 9.04.         Successors and Assigns

     49  

Section 9.05.         Survival

     52  

Section 9.06.         Counterparts; Integration; Effectiveness

     52  

Section 9.07.         Severability

     52  

Section 9.08.         Right of Setoff

     52  

Section 9.09.         Governing Law; Jurisdiction; Consent to Service of Process

     53  

Section 9.10.         WAIVER OF JURY TRIAL

     53  

Section 9.11.         Headings

     54  

Section 9.12.         Confidentiality

     54  

Section 9.13.         Highest Lawful Rate

     54  

Section 9.14.         USA PATRIOT ACT NOTIFICATION

     55  

Section 9.15.         No Advisory or Fiduciary Responsibility

     55  

Section 9.16.         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     56  

 

SCHEDULES:       Schedule 1.01    -    Material Subsidiaries Schedule 2.01    -
   Commitments Schedule 2.02    -    Rate Grid EXHIBITS:       EXHIBIT A    -   
Form of Assignment and Acceptance

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT dated as of July 31, 2017, among: ALLEGHANY CORPORATION, a
Delaware corporation (the “Borrower”); the LENDERS party hereto; and U.S. BANK
NATIONAL ASSOCIATION, as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any ABR Borrowing or Eurodollar
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/10000 of 1%) equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means U.S. Bank in its capacity as Administrative Agent
for the Lenders hereunder, and any successor financial institution in such
capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent to the Lenders.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement, dated as of July 31, 2017, among the
Borrower, the Lenders party hereto and the Administrative Agent.

“AIHL” means Alleghany Insurance Holdings LLC, a Delaware limited liability
company.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or, if such day is not a Business Day,
the preceding Business Day) plus 1%; provided that, for the avoidance of doubt,
for the purposes of this definition, the Adjusted LIBO Rate for any day shall be
based on the rate appearing on the Screen at approximately 11:00 a.m. London
time on such day (or, if such day is not a London Business Day, the preceding
London Business Day). Any change in the Alternate Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Margin” means, for any day, a rate per annum equal to: (i) with
respect to any Eurodollar Loan, the amount specified on Schedule 2.02 under the
column heading “Applicable Margin - Eurodollar Loans” based upon the Borrower’s
Moody’s Rating and S&P Rating and (ii) with respect to any ABR Loan, the amount
specified on Schedule 2.02 under the column heading “Applicable Margin - ABR
Loans” based upon the Borrower’s Moody’s Rating and S&P Rating.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Approved Fund” means, with respect to any Lender, any fund that invests in
commercial loans and is managed or advised by an investment advisor affiliated
with such Lender or by an Affiliate of such investment advisor.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in substantially the
form of Exhibit A or substantially any other form approved by the Administrative
Agent and reasonably acceptable to the Borrower.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

- 2 -



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under generally accepted accounting principles,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with generally accepted accounting principles.

“Change in Control” means, after the date of this Agreement (a) the acquisition
of ownership, directly or indirectly, beneficially or of record, by any Person
or group (within the meaning of the Securities Exchange Act of 1934 and the
rules of the Securities and Exchange Commission thereunder as in effect on the
date hereof), of shares or other representative ownership interest representing
more than 25% of the aggregate ordinary voting power represented by the issued
and outstanding capital stock or other representative ownership interest of the
Borrower, or (b) during any period of 25 consecutive calendar months, commencing
on the date of this Agreement, the ceasing of those individuals (the “Continuing
Directors”) who (i) were directors of the Borrower on the first day of each such
period or (ii) subsequently became directors of the Borrower and whose initial
election or initial nomination for election subsequent to that date was approved
by a majority of the Continuing Directors then on the board of directors of the
Borrower, to constitute a majority of the board of directors of the Borrower.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, regulations, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or
United States or foreign regulatory authorities, in each cash pursuant to
Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

- 3 -



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.07, and (b) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $300,000,000.

“Conduit Lender” means, for any Lender, any special purpose corporation
organized and administered by such Lender for the purpose of making loans,
including the Loans hereunder otherwise required to be made by such Lender, and
designated by such Lender in a written instrument, subject to the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed);
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.13, 2.14, 2.15 or 9.03 than the designating Lender
would have been entitled to receive in respect of the Loans made by such Conduit
Lender or (b) be deemed to have any Commitment hereunder.

“Consolidated Capital” of the Borrower at any date, means the sum of
Consolidated Net Worth plus Consolidated Total Indebtedness as of such date.

“Consolidated Net Income” of the Borrower during any period, means the net
income (or loss), determined on a consolidated basis for such period taken as a
single accounting period in accordance with GAAP.

“Consolidated Net Worth” of the Borrower at any date, means the consolidated
stockholders’ equity of the Borrower and its Subsidiaries as at such date
determined in accordance with GAAP.

“Consolidated Total Indebtedness” of the Borrower at any date, means all items
which would, in conformity with GAAP, be classified as debt of the Borrower and
its Subsidiaries at such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

- 4 -



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (i) failed to fund any portion of its Loans
within three Business Days of the date required to be funded by it hereunder and
such Lender’s failure to fund is not based on such Lender’s good faith
determination that the conditions to funding such Loan under this Agreement have
not been satisfied as to which such Lender has notified the Administrative Agent
of such determination in writing, (ii) notified the Borrower, the Administrative
Agent or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit, (iii) unless subject to a good faith dispute, failed, within three
Business Days after request by the Administrative Agent or the Borrower, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans, provided that any Lender shall cease to
be a Defaulting Lender under this clause (iii) upon receipt of such confirmation
from the Administrative Agent if such confirmation is received no later than
seven Business Days after such request, (iv) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (v) (a) become or is insolvent or has a parent
company that has become or is insolvent or (b) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment. Notwithstanding anything in
this definition to the contrary, a Lender shall not be a “Defaulting Lender”
solely as a result of the acquisition or maintenance of an ownership interest in
such Lender (or Person controlling such Lender) or the exercise of control over
such Lender (or any such controlling Person), by a governmental authority or
instrumentality thereof; it being understood that if a Lender has been turned
over to the Federal Deposit Insurance Corporation (or a similar regulatory
entity) for the purpose of sale or liquidation it shall be a Defaulting Lender.

“dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

- 5 -



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means: (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

 

- 6 -



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income, franchise and branch profits Taxes
imposed on (or measured by) net income by the United States of America, or by
the jurisdiction under the laws of which such Administrative Agent or Lender has
a present or former connection (including the jurisdiction where such recipient
is organized, or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located), (b) in the case of a
Lender, any U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by Borrower under Section 2.17(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that pursuant to
Section 2.15, amounts with respect to such Taxes were payable either to such
Lenders’ assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) any U.S.
federal withholding Taxes imposed under FATCA, and (d) Taxes attributable to a
Lender’s failure to comply with Section 2.15(e).

“Executive Order” has the meaning set forth in Section 3.17.

“Existing Credit Agreement” means the Credit Agreement, dated as of October 15,
2013, among the Borrower, the lenders party thereto and U.S. Bank National
Association, as administrative agent.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
(including any fiscal or regulatory legislation, rules or practices adopted
pursuant to or in implementing such agreements) entered into in connection with
the implementation of such sections of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/1000 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/1000 of 1%) of the quotations for such day for such transactions
received by U.S. Bank from three Federal funds brokers of recognized standing
selected by it.

“Financial Officer” means the chief financial officer, senior vice president,
principal accounting officer, treasurer or assistant treasurer of the Borrower.

“Foreign Assets Control Regulations” has the meaning set forth in Section 3.17.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

- 7 -



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time and set forth in any rule, regulation, opinion or
pronouncement of the Accounting Principles Board and the American Institute of
Certified Public Accountants and any rule, regulation, opinion or pronouncement
of the Financial Accounting Standards Board (or agencies with similar functions
of comparable stature and authority within the U.S. accounting profession),
which are applicable to the circumstances as of the date of determination.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“GSE” means debt securities issued by a government sponsored enterprise having
the full faith and credit of the United States of America.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

- 8 -



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid (other than obligations
in respect of which such interest charges are in the nature of late charges),
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness (which term, for the purposes of this
clause (f), shall mean the forms of indebtedness described in clauses (a)
through (e) and clauses (g) through (k)) of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, and (k) obligations in respect of Hedging Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by the Borrower under this Agreement and (b) to
the extent not otherwise described in (a), Other Taxes.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing made by it in accordance with Section 2.06.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) any Interest Period that would
otherwise end after the Maturity Date shall not be available hereunder. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.

 

- 9 -



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to a Eurodollar Borrowing for the relevant
Interest Period, the greater of (a) zero percent (0.0%) and (b) the applicable
interest settlement rate for deposits in dollars administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) appearing on the applicable Reuters Screen (or on any successor or
substitute page on such screen) as of 11:00 a.m. (London time) on the Quotation
Date for such Interest Period, and having a maturity equal to such Interest
Period, provided that, if the applicable Reuters Screen (or any successor or
substitute page) is not available to the Administrative Agent for any reason,
the applicable LIBO Rate for the relevant Interest Period shall instead be the
applicable interest settlement rate for deposits in dollars administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) as reported by any other generally recognized financial
information service selected by the Administrative Agent as of 11:00 a.m.
(London time) on the Quotation Date for such Interest Period, and having a
maturity equal to such Interest Period, provided that, if no such interest
settlement rate administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) is available to the
Administrative Agent, the applicable LIBO Rate for the relevant Interest Period
shall instead be the rate determined by the Administrative Agent to be the rate
at which U.S. Bank or one of its Affiliate banks offers to place deposits in
dollars with first-class banks in the interbank market at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of such Interest
Period, in the approximate amount of U.S. Bank’s relevant Eurodollar Borrowing
and having a maturity equal to such Interest Period.

“LIBOR” means the rate at which deposits in dollars are offered to leading banks
in the London interbank market.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Listed Equities” means equity securities listed on the New York Stock Exchange,
American Stock Exchange or NASDAQ (National Market).

“Loan Documents” means this Agreement, the notes (if requested pursuant to the
terms hereunder), any fee letter executed or delivered in connection herewith or
therewith, any other document or instrument signed by the Borrower that
expressly provides that it is a Loan Document as defined herein and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” means “margin stock” within the meaning of Regulations U and X.

“Material Adverse Effect” means a material adverse effect on (a) the operations,
business, properties or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, or (b) the validity or enforceability of this
Agreement or any other Loan Document or the rights and remedies of the
Administrative Agent and the Lenders hereunder or under any other Loan Document.

 

- 10 -



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of the Borrower or any
of its Subsidiaries in an aggregate amount exceeding $50,000,000 (or its
equivalent in any other currency). For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
of its Subsidiaries in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.

“Material Subsidiary” means, at any time, any Subsidiary of the Borrower that as
of such time meets the definition of “significant subsidiary” contained in
Regulation S-X of the Securities and Exchange Commission. As of the date hereof,
each Material Subsidiary is set forth on Schedule 1 attached hereto; provided
however, for avoidance of doubt such Schedule 1 shall be deemed to include any
other Subsidiary of the Borrower that is also a Material Subsidiary after the
date of this Agreement.

“Maturity Date” means July 31, 2022.

“Moody’s Rating” means, as at any date of determination and as to any Person or
security, the rating assigned by Moody’s Investors Service, Inc. (or any
successor Person) (i) as the unsecured long term issuer rating of such Person or
(ii) to such security on such date.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Other Taxes” means any and all present or future stamp, documentary, license,
registration, recording, value added, or goods and services Taxes or any other
excise or property Taxes, charges or similar levies arising from any payment
made hereunder or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement other than (i) Excluded Taxes, or (ii) any Other
Taxes imposed with respect to an assignment of any interest by a Lender under
this Agreement (other than pursuant to an assignment request by the Borrower
under Section 2.17(b)).

“Participant” has the meaning set forth in Section 9.04(e).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

- 11 -



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a)         Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

(b)         carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;

(c)         pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)         deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)         easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any of its Subsidiaries;

(f)         customary rights of set-off, revocation, refund or charge-back under
deposit agreements or under the Uniform Commercial Code in favor of banks or
other financial institutions where the Borrower or any of its Subsidiaries
maintains deposits in the ordinary course of business; and

(g)         Liens, other than Liens included in clauses (a) through (f) above,
on any property or asset of the Borrower which secure Indebtedness as to which
the aggregate amount of the obligations or liabilities secured thereby does not
exceed $500,000,000 at any time;

provided that, for purposes of clauses (a) through (f) above (but not for
purposes of clause (g) above), the term “Permitted Encumbrances” shall not
include any Lien securing Indebtedness.

“Permitted Indebtedness” means (a) the Loans; and (b) other Indebtedness that is
either pari passu in right of payment with, or subordinated in right of payment
to, the Loans; provided that, at the time of incurrence of the Permitted
Indebtedness referenced in clause (b) above, no Default shall have occurred and
be continuing or would result therefrom and the ratio of Consolidated Total
Indebtedness to Consolidated Capital, as at the end of the most recent fiscal
quarter for which financial statements have been delivered under Section 5.01
and calculated giving pro forma effect to such Indebtedness and all other
Indebtedness incurred after the end of such quarter (in each case as though it
had been incurred on the last day of such quarter), shall not be greater than
.35 to 1.0.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

- 12 -



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by U.S. Bank as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, the date falling two (2) Business Days before the
first day of that period.

“Register” has the meaning set forth in Section 9.04(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time; provided that if there are more
than two unaffiliated Lenders, “Required Lenders” shall include at least two
unaffiliated Lenders.

“Sanctions” means sanctions administered or enforced from time to time by the
U.S. government, including those administered by OFAC, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority. The countries or territories
that are, or whose governments are, currently subject to Sanctions are Crimea,
Cuba, Iran, North Korea, Sudan and Syria.

“Screen” means the display page Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, as determined by the Administrative Agent).

“SEC” means the Securities and Exchange Commission or any governmental authority
succeeding to its principal functions.

“S&P Rating” means, as at any date of determination and as to any Person or
security, the rating assigned by Standard & Poor’s Ratings Service (or any
successor Person) (i) as the unsecured long term issuer rating of such Person or
(ii) to such security on such date.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D). Such reserve percentages
shall include those imposed pursuant to Regulation D.

 

- 13 -



--------------------------------------------------------------------------------

Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with generally accepted accounting principles as of such
date, as well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.
Notwithstanding the foregoing, the definition of “Subsidiary” shall not include
any entity characterized as a “Consolidated Investment Fund”, defined as a
segregated fund typically sponsored and managed by the Borrower and its
Subsidiaries, which the Borrower or such Subsidiary either: (a) controls through
a majority ownership of voting common stock and partnership interests; (b) is
the primary beneficiary of a Variable Interest Entity; or (c) is the general
partner of a limited partnership or the managing member of a limited liability
company that is deemed to have control through that role, but as to which there
is no recourse to the Borrower or such Subsidiary and as to which neither the
Borrower nor any Subsidiary provides any guarantee or other credit support.
Types of Investment Funds include, but are not limited to, collateralized debt
and loan obligation funds, collateralized bond obligations funds, mezzanine
financing funds, hedge funds, leveraged mortgage-backed security funds,
institutional stock and bond funds, commercial real estate financing funds,
private equity funds, and funds which invest in other investment funds.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Trading With the Enemy Act” has the meaning set forth in Section 3.17.

“TransRe” means Transatlantic Holdings, Inc.

“Transactions” means the execution and delivery by the Borrower of this
Agreement, the performance by the Borrower of its obligations hereunder, the
borrowing by the Borrower of the Loans made available hereunder and the other
transactions contemplated hereby.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Bank” means U.S. Bank National Association.

 

- 14 -



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans, Borrowings and Commitments. For purposes
of this Agreement, Loans and Borrowings may be classified and referred to by
Type (e.g., a “Eurodollar Loan” or “Eurodollar Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01.     Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower from time to time
hereunder during the Availability Period in a maximum principal amount not to
exceed such Lender’s Commitment. Notwithstanding anything to the contrary herein
contained, no Lender shall be required to advance any Borrowing hereunder if:

(a)         After giving effect to such Borrowing, such Lender’s Credit Exposure
exceeds such Lender’s Commitment;

(b)         a Default has occurred and is continuing; or

(c)         the conditions of Section 4.02 hereof are not satisfied.

SECTION 2.02.     Loans and Borrowings.

(a)         Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and not joint, and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)         Subject to Section 2.12, each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c)         At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five Eurodollar Borrowings outstanding.

(d)         Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

SECTION 2.03.     Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 10:00 a.m., New York City time, on the date
of the proposed Borrowing.

 

- 16 -



--------------------------------------------------------------------------------

Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower requesting the Borrowing. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i)         the aggregate amount of the requested Borrowing;

(ii)        the date of such Borrowing, which shall be a Business Day;

(iii)       whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv)       in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)        the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04.     [Reserved].

SECTION 2.05.     Funding of Borrowings.

(a)         Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by noon
(or, in the case of ABR Loans requested on a same-day basis, 2:00 p.m.),
New York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in immediately available funds, to an account of the
Borrower maintained with the Administrative Agent in New York City and
designated by the Borrower in the applicable Borrowing Request.

(b)         Unless the Administrative Agent shall have received notice from a
Lender, in the case of an ABR Borrowing, on the date of the proposed Borrowing
and, in the case of a Eurodollar Borrowing, prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower such Borrowing.

 

- 17 -



--------------------------------------------------------------------------------

In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender
agrees to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at the greater of the Federal Funds Effective Rate and
a rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. If such Lender has not paid
such amount to the Administrative Agent within two Business Days following the
Agent’s demand therefor, then the Borrower agrees to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent at the interest rate applicable to ABR Loans. If the
Borrower and such Lender shall pay interest to the Administrative Agent for the
same or an overlapping period, the Administrative Agent shall promptly remit to
the Borrower the amount of such interest paid by the Borrower for such period.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Agent. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.06.     Interest Elections.

(a)         Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

(b)         To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

(c)         Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:

(i)         the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

- 18 -



--------------------------------------------------------------------------------

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)         whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)         if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)         Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)         If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall automatically be converted
to an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.07.     Termination and Reduction of Commitments.

(a)         Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b)         The Borrower may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an aggregate amount that is an integral multiple of $5,000,000 and (ii) the
Borrower shall not terminate or reduce the Commitments if the aggregate Credit
Exposure would exceed the remaining aggregate Commitments following any such
termination or reduction.

(c)         The Borrower shall notify the Administrative Agent of any election
to terminate or reduce a Commitment under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election, such Commitment to be reduced, and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of either Commitment shall be permanent. Each reduction of either Commitment
shall be made ratably among the Lenders in accordance with their respective
Commitments.

 

- 19 -



--------------------------------------------------------------------------------

SECTION 2.08.     Repayment of Loans; Evidence of Debt.

(a)         The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of each Lender the then unpaid principal amount
of each Loan made to the Borrower hereunder by such Lender on the Maturity Date.

(b)         Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)         The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
from the Borrower hereunder for account of the Lenders and each Lender’s share
thereof.

(d)         The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be conclusive, absent manifest error,
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay its Loans in accordance with the terms of this Agreement.

(e)         Any Lender may request that Loans made by it to the Borrower be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) substantially in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.09.     Optional and Mandatory Prepayment of Loans.

(a)         The Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, without premium or penalty (but
subject to Section 2.14), subject, to prior notice in accordance with this
paragraph. The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder pursuant to this
paragraph (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 11:00 a.m., New York City time, one Business Day before the date of
prepayment.

 

- 20 -



--------------------------------------------------------------------------------

Each such notice shall be irrevocable and shall specify the name of the Borrower
effecting such prepayment, the prepayment date and the principal amount of each
Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.07, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.07. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing pursuant to this
paragraph shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.

(b)        Each prepayment of a Borrowing pursuant to this Section 2.09 shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.11.

SECTION 2.10.    Fees.

(a)        The Borrower agrees to pay to the Administrative Agent for account of
each Lender a commitment fee, which shall accrue at a per annum rate equal to
the amount specified under the column labeled “Commitment Fee” on Schedule 2.02,
such Commitment Fee based upon the Borrower’s Moody’s Rating and S&P Rating on
the daily unused amount of the Commitments of such Lender during the period from
and including the date hereof to but excluding the date on which such Commitment
terminates. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any commitment fees accruing after the date on which the
Commitments terminate shall be payable on demand. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b)        The Borrower agrees to pay to the Administrative Agent, for its own
account, (i) an annual administrative fee equal to $3,000, which fee shall be
payable (x) on the date of this Agreement and (y) on each annual anniversary
date of this Agreement, and (ii) any other fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

(c)        All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders.

(d)        Fees shall be deemed earned when paid and shall not be refundable
under any circumstances.

SECTION 2.11.    Interest.

(a)        The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin.

 

- 21 -



--------------------------------------------------------------------------------

(b)        The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.

(c)        Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d)        Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan pursuant to Section 2.11(a)
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e)        All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

SECTION 2.12.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a)        the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(b)        the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower seeking such Eurodollar
Borrowing and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

- 22 -



--------------------------------------------------------------------------------

SECTION 2.13.    Increased Costs.

(a)        If any Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

(ii)        impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered; provided, however, that the Borrower shall not be required
to pay any Lender any amount required to compensate such Lender for any
additional cost resulting from any change in the rate or basis of tax on the
overall net income or profits of such Lender or such Lender’s lending office or
franchise taxes imposed in lieu thereof.

(b)        If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made or
Commitments maintained to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c)        A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 Business
Days after receipt thereof.

(d)        Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

- 23 -



--------------------------------------------------------------------------------

SECTION 2.14.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default
(excluding any prepayment pursuant to Section 2.05(b))), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.17, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss (other than loss of
Applicable Margin), cost or expense to any Lender shall be deemed to be in an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 Business
Days after receipt thereof.

SECTION 2.15.    Taxes.

(a)         Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction or
withholding for any Indemnified Taxes; provided that if the Borrower shall be
required under applicable law to deduct or withhold any Indemnified Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) the Borrower shall make such deductions or withholdings, and (iii) the
Borrower shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law.

(b)        The Borrower shall also timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

- 24 -



--------------------------------------------------------------------------------

(c)        The Borrower shall indemnify the Administrative Agent and each Lender
within 10 Business Days after written demand therefor, for the full amount of
any Indemnified Taxes paid by the Administrative Agent or such Lender, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) and, other
than any of the following resulting from the gross negligence or willful
misconduct of the Administrative Agent or such Lender, any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender, or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(d)        Within 30 days after any payment of Indemnified Taxes by the Borrower
to a Governmental Authority, the Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e)        Each Foreign Lender shall deliver to the Borrower and the
Administrative Agent, and each such Lender that is not a party hereto on the
date hereof shall deliver to the Borrower and the Administrative Agent at the
time or times prescribed by applicable law, two accurate and complete original
signed copies of Form W-8BEN or Form W-8BEN-E (or any successor or substitute
form or forms) of the Internal Revenue Service of the United States (the “IRS”),
two accurate and complete original signed copies of IRS Form W-8ECI (or any
successor or substitute form or forms), or such other properly completed and
executed documentation prescribed by applicable law, certifying, in either such
case, that such Lender is exempt or in the case of a change in applicable law,
regulation or treaty after the date such Person become a Lender, is partially
exempt from United States withholding tax on payments pursuant to this Agreement
or two accurate and complete original signed copies of IRS Form W-8IMY, together
with all supporting documentation. As applicable, each Lender further agrees to
deliver to the Borrower and the Administrative Agent in writing from time to
time, as reasonably requested by the Borrower or the Administrative Agent or
within 15 days prior to the date upon which such form expires or otherwise
becomes obsolete, and in any case before or promptly upon the occurrence of any
events requiring a change in the most recent form previously delivered pursuant
to this Section 2.15(e), two accurate and complete original signed copies of IRS
Form W-8BEN or Form W-8BEN-E (or any successor or substitute form or forms
required under the Code or the applicable regulations promulgated thereunder)
or, two accurate and complete original signed copies of IRS Form W-8ECI (or any
successor or substitute form or forms required under the Code or the applicable
regulations promulgated thereunder) certifying in either such case that such
Lender is exempt from or, in the case of a change in applicable law, regulation
or treaty after the date the Person became a Lender, is partially exempt from
United States withholding tax on payments pursuant to this Agreement, or two
accurate and complete original signed copies or IRS Form W-8IMY, together with
all supporting documentation.

 

- 25 -



--------------------------------------------------------------------------------

(f)        Each Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code (a “U.S. Lender”) agrees to complete and deliver
to the Borrower and the Administrative Agent a duly completed and executed copy
of U.S. Internal Revenue Service Form W-9 (or any successor form) establishing
whether or not such Lender is subject to backup withholding or information
reporting requirements.

(g)        If any Lender determines, in good faith and in its sole discretion,
that it has received a refund, credit or any permanent net tax benefit of any
Indemnified Taxes as to which it has been indemnified pursuant to this
Section 2.15, it shall pay over such refund, credit or any permanent net tax
benefit to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.15 with respect to
the Indemnified Taxes giving rise to such refund, credit or any permanent net
tax benefit), net of all out-of-pocket expenses of such Lender (including,
without limitation, any Taxes imposed with respect to such refund, credit or any
permanent net tax benefit) as determined by such Lender in good faith and in its
sole discretion, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund, credit or any
permanent net tax benefit); provided that the Borrower, upon the request of such
Lender, agrees to repay within 10 Business Days upon demand the amount paid over
to the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Lender in the event such Lender is
required to repay such refund, credit or any permanent net tax benefit to such
Governmental Authority. This Section shall not be construed to require any
Lender to make available its tax returns (or any other information relating to
its Taxes which it deems confidential) to the Borrower or any other Person.

(h)        If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding tax imposed by FATCA if such Lender fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for the purposes of this clause (h), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

SECTION 2.16.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)        The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees, or of amounts payable under
Section 2.13, 2.14 or 2.15, or otherwise) without set-off or counterclaim prior
to noon, New York City time, on the date when due, in immediately available
funds. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent by wire transfer at the
following account: Account #: 0006854-2160600, U.S. Bank, 800 Nicollet Mall,
Minneapolis, Minnesota, 55402, c/o Syndication Services, ABA # 091000022,
Reference: Alleghany Corporation; provided however, that payments pursuant to
Sections 2.13, 2.14, 2.15 and 9.03 shall be made directly to the Persons
entitled thereto.

 

- 26 -



--------------------------------------------------------------------------------

The Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in U.S. dollars.

(b)        If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c)        If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d)        Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

- 27 -



--------------------------------------------------------------------------------

(e)        If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.05(b) or 2.16(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.17.    Mitigation Obligations; Replacement of Lenders.

(a)        If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for account of any Lender pursuant to Section 2.15, then
such Lender shall, upon the request of the Borrower, use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Notwithstanding anything contained herein to
the contrary, the Borrower shall not be required to pay any costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b)        If any Lender (or any Participant in Loans made by such Lender)
requests compensation under Section 2.13, or if the Borrower is required to pay
any additional amount to any Lender (or any Participant in Loans made by such
Lender) or any Governmental Authority for account of any Lender (or any
Participant in Loans made by such Lender) pursuant to Section 2.15, or is a
Defaulting Lender, then the Borrower may, at its sole expense and effort
(subject to Borrower’s rights as against a Defaulting Lender), upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee or the Borrower, as applicable, and (iii) in the
case of any such assignment resulting from a claim for compensation under
Section 2.13 or payments required to be made pursuant to Section 2.15, such
assignment will result in a reduction in such compensation or payments. No
assignment fee otherwise required by Section 9.04 shall be required to be paid
in respect of any assignment pursuant to this Section 2.17(b). A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply.

 

- 28 -



--------------------------------------------------------------------------------

SECTION 2.18.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)        commitment fees shall cease to accrue on the unused portion of the
Commitment of such Defaulting Lender pursuant to Section 2.10(a); and

(b)        the Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender in a manner more adversely than other affected
Lenders shall require the consent of such Defaulting Lender; provided further
that the Commitment of such Defaulting Lender may not be extended without the
consent of such Defaulting Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01.    Organization; Powers. The Borrower is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite power and authority to carry on its business
as now conducted. The Borrower has all governmental licenses, authorizations,
consents and approvals required to carry on its business as presently conducted,
except where the failure to hold or have such licenses, authorizations, consents
and approvals would not be reasonably expected, individually or in the
aggregate, to result in a Material Adverse Effect. The Borrower is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required, except where the failure to be so qualified and/or in
good standing would not be reasonably expected to result in, individually or in
the aggregate, a Material Adverse Effect.

SECTION 3.02.    Authorization; Enforceability. The Borrower has all requisite
corporate power and authority to enter into this Agreement and to perform its
obligations under this Agreement and the other Loan Documents. The execution,
delivery and performance of this Agreement and the other Loan Documents by the
Borrower have been duly authorized by all necessary corporate action by the
Borrower, and this Agreement and the other Loan Documents constitute legal,
valid and binding obligations of the Borrower, enforceable in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03.    Governmental Approvals; No Conflicts. The execution, delivery
and performance of this Agreement and the other Loan Documents by the Borrower
(a) do not require, on the part of Borrower, any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
(b) will not violate any provision of the certificate of incorporation or the
by-laws of the Borrower or any provision of any law or regulation presently in
effect or any order of any Governmental Authority having applicability to the
Borrower, (c) will not result in, or require, the creation or imposition of any
Lien on any of the Borrower’s properties or revenues pursuant to any requirement
of law, and (d) will not violate or result in a default under any indenture,
agreement or other instrument to which the Borrower is a party and which is
binding upon the Borrower or its assets in any case in which the consequences of
such violation or default would reasonably be expected to have a Material
Adverse Effect.

 

- 29 -



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing representation, the aggregate
outstanding amount of the Loans hereunder does not exceed any limitation
established by the board of directors of the Borrower on the aggregate amount of
borrowings that may be made by the Borrower.

SECTION 3.04.    Financial Condition; No Material Adverse Change.

(a)        The Borrower has heretofore furnished to each of the Lenders its
annual audited financial statement as at and for the year ended December 31,
2016 and its unaudited financial statement as at and for the fiscal quarter
ended March 31, 2017. The audited financial statements for the year ended
December 31, 2016 heretofore furnished to the Lenders present fairly, in all
material respects, the financial position and results of operations of the
Borrower and its Subsidiaries, as of the respective date thereof and for such
year, in accordance with GAAP. The Borrower’s unaudited balance sheet and
statements of earnings and cash flows as of and for the fiscal quarter ended
March 31, 2017 heretofore furnished to the Lenders were prepared in accordance
with GAAP consistently applied throughout the periods involved and in a manner
consistent with that employed in the Borrower’s audited consolidated financial
statements for the fiscal year ended December 31, 2016 except for the absence of
notes required by GAAP and subject to normal recurring year-end adjustments.
Subject to the absence of notes required by GAAP and normal recurring year-end
adjustments, the Borrower’s unaudited interim financial statements as of
March 31, 2017 present fairly, in all material respects, the financial position
and results of operations of the Borrower and its Subsidiaries as of the dates
and for the periods indicated therein except as otherwise set forth therein.

(b)        Since December 31, 2016, there has occurred no event, development or
circumstance that would reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.05.    Properties and Insurance.

(a)        The Borrower and each of its Material Subsidiaries has good title to,
or valid leasehold interests in, all its real and personal property, except for
such failures to have good title to, or valid leasehold interests in, such
properties that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

(b)        The Borrower and each of its Material Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Material Subsidiaries, to the knowledge of the Borrower, does
not infringe upon the rights of any other Person in a manner that, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect.

 

- 30 -



--------------------------------------------------------------------------------

(c)        The Borrower and each of its Material Subsidiaries maintain adequate
insurance coverage with reputable insurance companies on all of its respective
property in such amounts and against such risks as are usually insured against
in the same general area by companies engaged in the similar line of business.

SECTION 3.06.    Litigation and Environmental Matters.

(a)        There are no actions, suits, proceedings or investigations by or
before any arbitrator or Governmental Authority pending against, or to the
knowledge of the Borrower, threatened against or affecting, the Borrower or any
of its Subsidiaries which, if determined adversely to the Borrower or such
Subsidiary, would reasonably be expected to have a Material Adverse Effect.

(b)        Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or (ii) has failed to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law.

SECTION 3.07.    Compliance with Laws and Agreements. The Borrower and each of
its Material Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to be in compliance would not reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any of its Material Subsidiaries is in
breach or violation of any indenture, agreement or other instrument binding upon
it or its assets in any case in which the consequences of such violation or
default would reasonably be expected to have a Material Adverse Effect. As of
the date of this Agreement, no Default has occurred and is continuing.

SECTION 3.08.    Investment Company Status. The Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940.

SECTION 3.09.    Taxes. Each of the Borrower and its Subsidiaries has timely
filed (or joined in filing) all federal income tax returns and all other
material tax returns required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except Taxes that are being
contested in good faith by appropriate proceedings and for which reserves in
accordance with GAAP have been provided on the books of the Borrower.

SECTION 3.10.    ERISA. Each Plan is in compliance in all material respects
with, and has been administered in compliance in all material respects with, the
applicable provisions of ERISA and the Code. Neither Borrower nor any of its
Subsidiaries maintains a Multiemployer Plan. No ERISA Event (i) has occurred
within the five year period prior to the date of this Agreement, (ii) has
occurred and is continuing, or (iii) to the knowledge of the Borrower, is
reasonably expected to occur with respect to any Plan, in each case under
clauses (i) through (iii) above except to the extent the same, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

- 31 -



--------------------------------------------------------------------------------

SECTION 3.11.    Disclosure. Subject to the following sentence, none of the
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement and the other Loan Documents
or delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. With respect to
reports, certificates or other information furnished by or on behalf of the
Borrower on or prior to the date of this Agreement and consisting of projections
or forecasts of future results, the Borrower represents only that such
information has been prepared in good faith and based on good faith estimates
and assumptions of the management of the Borrower, and that at the time such
projections and forecasts were delivered, the Borrower had no reason to believe
that such projections or forecasts were not reasonable (it being understood that
such projections or forecasts are not a guaranty of future performance and that
actual results during the period or periods covered by such projections or
forecasts may materially differ from the projected results therein).

SECTION 3.12.    Margin Stock. No part of the proceeds from any Loan hereunder
will be used, whether directly or indirectly, for the purpose of purchasing or
otherwise obtaining Margin Stock. At no time shall 25% or more of the value of
the assets of the Borrower and its Subsidiaries which are subject to any
limitation on sale, pledge, or other restriction hereunder be comprised of
Margin Stock.

SECTION 3.13.    Subsidiaries. Each of the Borrower’s Material Subsidiaries is
an organization duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and has all requisite power and
authority to carry on its business as now conducted. Each of the Borrower’s
Subsidiaries holds all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted, except where the
failure to hold such licenses, authorizations, consents and approvals would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

SECTION 3.14.    Regulatory Restrictions on Borrowing. The Borrower is not
subject to any regulatory scheme not applicable to corporations generally which
restricts its ability to incur debt or would render the Loans void or voidable.

SECTION 3.15.    Solvent. After giving effect to the Loans advanced hereunder,
the Borrower is solvent.

SECTION 3.16.    Material Agreements. Each of the Borrower and its Subsidiaries
are in compliance with all of the material agreements to which it is a party,
and no default or event of default exists under any material agreement, except
where such failure to comply or default does not have, and would not reasonably
be expected to have, a Material Adverse Effect.

SECTION 3.17.    Anti-Corruption Laws; Sanctions. The Borrower, its Subsidiaries
and to the knowledge of the Borrower, their respective officers, employees,
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. The Borrower has implemented and maintains
in effect for itself and its Subsidiaries policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries, and their respective
officers, employees, directors, and agents with Anti-Corruption Laws and
applicable Sanctions.

 

- 32 -



--------------------------------------------------------------------------------

None of the Borrower, any of its Subsidiaries or, to the knowledge of the
Borrower, any director, officer, employee, agent, or affiliate of the Borrower
or any of its Subsidiaries is an individual or entity that is, or is 50% or more
owned (individually or in the aggregate, directly or indirectly) or controlled
by individuals or entities (including any agency, political subdivision or
instrumentality of any government) that are (i) the target of any Sanctions or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions.

SECTION 3.18.    EEA Financial Institution. The Borrower is not an EEA Financial
Institution.

ARTICLE IV

CONDITIONS

SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a)        The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement and all other Loan
Documents signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and all other Loan Documents.

(b)        The Administrative Agent shall have received an opinion, addressed to
it and the Lenders and dated the Effective Date, of Olshan Frome Wolosky LLP,
covering such matters relating to the Borrower, this Agreement, the other Loan
Documents and the Transactions as the Required Lenders shall reasonably request.

(c)        The Administrative Agent shall have received such documents and
certificates as the Administrative Agent, its counsel or any Lender may
reasonably request relating to the organization, existence and good standing of
the Borrower, the authorization of the Transactions and any other legal matters
relating to the Borrower, this Agreement or the Transactions, all the corporate
documents and information required by applicable “Know Your Customer” and
anti-money laundering rules and regulations including the PATRIOT Act, all in
form and substance satisfactory to the Administrative Agent and its counsel.

(d)        The Administrative Agent shall have received all fees (including any
up-front fees as separately agreed) and other amounts due and payable on or
prior to the Effective Date, including, to the extent invoiced at least one
Business Day prior, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

(e)        All governmental and third party approvals necessary in connection
with the financing contemplated hereby and the continuing operations of the
Borrower and its Subsidiaries shall have been obtained and are in full force and
effect.

 

- 33 -



--------------------------------------------------------------------------------

(f)        Receipt by the Administrative Agent of evidence as of the Effective
Date as to payment by the Borrower of all unpaid principal of and interest on
any outstanding loan and all unpaid fees, expenses and other amounts accrued or
owing as of the Effective Date under the Existing Credit Agreement and the
termination of the commitments of the banks thereunder as of the Effective Date
(and, by its execution of this Agreement, each Lender party hereto that is party
to the Existing Credit Agreement hereby waives any prior notice requirement with
respect to any prepayment of amounts and/or termination of commitments under the
Existing Credit Agreement contemplated by this clause (f), which payments and
termination will be effective as of the Effective Date).

(g)        No Default or Event of Default has occurred and is continuing.

(h)        The Administrative Agent shall have received (i) audited financial
statements of the Borrower of the type described in Section 5.01(a) for the
fiscal year ending on December 31, 2016 and (ii) unaudited financial statements
of the Borrower of the type described in Section 5.01(c) for the fiscal quarter
ending on March 31, 2017.

(i)        Since December 31, 2016, there shall have occurred no event,
development or circumstance that would reasonably be expected to result in a
Material Adverse Effect.

(j)        There shall exist no litigation, suit or other proceeding which would
materially affect the Borrower, its Subsidiaries or the transactions
contemplated by this Agreement.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time, on
July 31, 2017 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

SECTION 4.02.    Each Loan. The obligation of each Lender to make a Loan on the
occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a)        The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing in
all material respects (except to the extent qualified by materiality and except
to the extent any such representation or warranty is expressly stated to have
been made as of a specific date).

(b)        The fact that since the date of this Agreement, no event, development
or circumstance having a Material Adverse Effect shall have occurred and be
continuing.

(c)        At the time of and immediately after giving effect to such Borrowing,
no Default shall have occurred and be continuing.

 

- 34 -



--------------------------------------------------------------------------------

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
through and including (c) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder shall
have been paid in full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a)         as soon as available and in any event within 90 days after the end
of each fiscal year of the Borrower, the annual financial statements with
respect to such fiscal year of the Borrower, including all notes thereto, which
statements shall include (x) a consolidated balance sheet, a consolidated
statement of earnings and comprehensive income, a consolidated statement of
changes in stockholders equity and a consolidated statement of cash flows, in
each case for the Borrower and its Subsidiaries, and (y) for the Borrower, an
unconsolidated and condensed balance sheet, a condensed statement of earnings
and a condensed statement of cash flows, all of such financial statements
referred to in clause (x) and (y) setting forth in comparative form the
corresponding figures from the previous fiscal year, all prepared in conformity
with GAAP and accompanied by an unqualified report and opinion of a firm of
independent accountants of national standing and reputation (without a “going
concern” or like qualification or exception), which shall state that such
financial statements, in the opinion of such accountants, present fairly, in all
material respects, the information set forth therein, and a statement from such
independent accountants that no Default has occurred or is continuing;

(b)        [Reserved];

(c)         as soon as available and in any event within 45 days after the end
of each of the first three quarterly fiscal periods of each fiscal year of the
Borrower and its Subsidiaries, (i) the unaudited consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such quarter, (ii) the
unaudited, unconsolidated and condensed balance sheet and profit and loss
statement of the Borrower as of the end of such quarter, and (iii) the related
unaudited statements of earnings and comprehensive income of the Borrower on a
consolidated basis for such quarter and cash flows of the Borrower on a
consolidated basis for such quarter;

(d)        [Reserved];

(e)        promptly after the Borrower or any ERISA Affiliate knows that any
ERISA Event has occurred with respect to which the liability or potential
liability of the Borrower or any of its ERISA Affiliates would have a Material
Adverse Effect, a statement of a Financial Officer describing such ERISA Event
and the action, if any, which the Borrower or such ERISA Affiliate proposes to
take with respect thereto;

 

- 35 -



--------------------------------------------------------------------------------

(f)        promptly after the receipt thereof by the Borrower or any ERISA
Affiliate, copies of each notice from the PBGC stating its intention to
terminate any Plan or to have a trustee appointed to administer any Plan where
such action would have a Material Adverse Effect;

(g)        concurrently with any delivery of financial statements under
clauses (a), (b) and (c) above, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.09 and (iii) stating
whether any material change in GAAP or in the application thereof has occurred
since the date of the financial statements referred to in Sections 3.04(a) or
3.04(b) and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(h)        (i) simultaneously with delivery to the Borrower’s holders of any
class of its debt securities or public equity securities, copies of all other
financial statements, proxy statements, reports, notices, and other matters at
any time or from time to time prepared by the Borrower, and (ii) upon the filing
thereof, copies of all registration statements, reports and notices and other
filings that the Borrower files with the SEC; and

(i)        promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries, or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.

In lieu of furnishing the Lenders the items referred to in clauses (a), (c), and
(h) above, the Borrower may make available such items on the Borrower’s website
at www.alleghany.com or at such other website as notified to the Administrative
Agent and the Lenders, which shall be deemed to have satisfied the requirement
of delivery of such items in accordance with this Section upon delivery to the
Administrative Agent of a notice (x) that the particular item is available and
(y) identifying the internet link to such item.

SECTION 5.02.    Notices of Defaults. Promptly after obtaining actual knowledge
of the occurrence of a Default, the Borrower will furnish to the Administrative
Agent and each Lender prompt written notice of such occurrence. Each such notice
shall be accompanied by a statement of a Financial Officer or other executive
officer of the Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

SECTION 5.03.    Existence; Conduct of Business. The Borrower will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, unless the failure to so preserve or renew such
rights, licenses, permits, privileges or franchises would not reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation, dissolution or other
transaction permitted under Sections 6.03, 6.05 or 6.06.

 

- 36 -



--------------------------------------------------------------------------------

SECTION 5.04.     Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its material tax liabilities and all lawful claims
of any kind that, if unpaid, might by law become a Lien upon a material portion
of the property of the Borrower or any of its Material Subsidiaries, in each
case before the same shall become delinquent or in default, except that the
foregoing items need not be paid if the validity or amount thereof is being
contested in good faith by appropriate proceedings and the Borrower or such
Material Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP.

SECTION 5.05.     Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Material Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, except to the extent failure to do so would not reasonably be
expected to have a Material Adverse Effect, and (b) maintain, with financially
sound and reputable insurance companies (or through a self-insurance program),
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.

SECTION 5.06.     Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Material Subsidiaries to, keep proper books of record and
account in which full, true and correct, in all material respects, entries are
made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of its Material Subsidiaries
to, permit any representative designated by the Administrative Agent (and, if a
Default shall have occurred and be continuing, any representatives designated by
any Lender), upon reasonable prior notice, to visit and inspect its properties,
to examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and, with an authorized
officer of the Borrower participating in such discussions, the Borrower’s
independent accountants, all at such reasonable times and as often as reasonably
requested. So long as no Event of Default exists, the expenses of the
Administrative Agent or Lenders for such visits, inspections and examinations
shall be at the expense of the Administrative Agent and the Lenders, but any
such visits, inspections and examinations made while any Event of Default is
continuing shall be at the sole expense of the Borrower.

SECTION 5.07.     Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. The Borrower will, and will
cause its Subsidiaries to, comply in all material respects with all
Anti-Corruption Laws and applicable Sanctions. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08.     Use of Proceeds. The proceeds of the Loans will be used only
for working capital and general corporate purposes (including permitted
acquisitions and including repurchases of Borrower’s own securities) of the
Borrower in each case in compliance in all material respects with all applicable
legal and regulatory requirements. The Borrower will not request any Loan, and
will not use, and the Borrower will ensure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not knowingly
use, the proceeds of any Loan in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws.

 

- 37 -



--------------------------------------------------------------------------------

The Borrower will not, directly or indirectly, use the proceeds of the Loans, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, (a) to fund any activities or business of
or with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, or (b) in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans, whether as underwriter,
advisor, investor, or otherwise).

SECTION 5.09.     Anti-Money Laundering Compliance. The Borrower shall, and
shall cause each of its Subsidiaries to, provide such information and take such
actions as are reasonably requested by the Administrative Agent or any Lender in
order to assist the Administrative Agent and the Lenders in maintaining
compliance with anti-money laundering laws and regulations.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01.     Liens.

(a)         The Borrower will not create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, except
Permitted Encumbrances.

(b)         The Borrower will not, and will not permit any of its Material
Subsidiaries to, at any time, create, assume or suffer to exist any Lien upon or
with respect to any capital stock or ownership interest of any of its Material
Subsidiaries.

SECTION 6.02.     Indebtedness. The Borrower will not create, incur, assume,
guarantee or otherwise become or remain liable with respect to, any Indebtedness
except for Permitted Indebtedness.

SECTION 6.03.     Merger. The Borrower will not, and the Borrower will not
permit any Material Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it or such
Material Subsidiary, or liquidate or dissolve itself, except that:

(i)         any of the Borrower’s Subsidiaries may merge or consolidate with or
into the Borrower or any wholly owned Subsidiary of the Borrower; and

(ii)         without prejudice to Section 6.03(i), the Borrower or any of its
Subsidiaries may merge or consolidate with or into any other Person so long as
with respect to such merger or consolidation, (x) in the case of the Borrower
(including, without limitation, any merger with any of its Subsidiaries), the
Borrower is the surviving corporation and (y) in the case of such Subsidiary,
the surviving corporation is a Subsidiary of the Borrower.

 

- 38 -



--------------------------------------------------------------------------------

provided, in each of the foregoing cases, that no Default shall have occurred
and be continuing at the time of such merger, consolidation, liquidation or
dissolution, or shall occur as a result thereof.

SECTION 6.04.    Change of Business.

(a)        The Borrower will not, and will not permit any of its Material
Subsidiaries to, engage in any business activity if, by engaging in such
activity, the primary business of the Borrower and its Material Subsidiaries
taken as a whole would not be the providing of insurance and financial services.

(b)        The Borrower will not, and will not permit any of its Material
Subsidiaries to, acquire all or substantially all of the ownership interests or
assets of another Person, if as a result of such acquisition, (i) the primary
business of the Borrower and its Material Subsidiaries taken as a whole would
not be the providing of insurance and financial services, and (ii) a Default
shall have occurred and be continuing or would result therefrom.

SECTION 6.05.    Sale of Assets. The Borrower will not, and will not permit AIHL
or TransRe to, sell, transfer, lease or otherwise dispose of (whether in one
transaction or a series of transactions) all or substantially all of its assets.

SECTION 6.06.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
material property or assets to, or purchase, lease or otherwise acquire any
material property or assets from, any of its Affiliates, except (a) in the
ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than those that would reasonably be
expected to be obtained in a comparable arm’s-length transaction with an
unrelated third party, and (b) transactions between or among the Borrower and
its wholly-owned Subsidiaries which do not involve any other Affiliate.

SECTION 6.07.    Restricted Payments. The Borrower will not, and will not permit
any of its Material Subsidiaries to, declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any stock of the Borrower or any of its Material Subsidiaries,
except with respect to transaction permitted under Section 6.03 (collectively,
“Restricted Payments”), except that (a) any Subsidiary may make Restricted
Payments to the Borrower or any of its Subsidiaries, (b) any non-wholly owned
Material Subsidiary may make pro-rata distributions to its shareholders and
(c) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower and any Material Subsidiary may declare (and thereafter
make) Restricted Payments.

 

- 39 -



--------------------------------------------------------------------------------

SECTION 6.08.    Clauses Restricting Subsidiary Distributions. None of the
Borrower’s Material Subsidiaries will enter into or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any
Material Subsidiary of the Borrower to (a) make Restricted Payments in respect
of any stock of such Material Subsidiary held by, or pay any Indebtedness owed
to, the Borrower or any other Material Subsidiary of the Borrower, (b) make
loans or advances to, or other investments in, the Borrower or any other
Subsidiary of the Borrower or (c) transfer any of its assets to the Borrower or
any other Subsidiary of the Borrower, except for such encumbrances or
restrictions existing under or by reason of any restrictions existing under the
Loan Documents or pursuant to any applicable laws, rules or regulations of any
Governmental Authority.

SECTION 6.09.    Financial Covenants.

(a)        Leverage Ratio. At the end of each fiscal quarter of the Borrower,
the Borrower will not permit the ratio of Consolidated Total Indebtedness to
Consolidated Capital to be greater than .35 to 1.0.

(b)        Minimum Net Worth. At all times, the Borrower will not permit its
Consolidated Net Worth to be less than the sum of (i) $5,320,141,850 plus
(ii) 50% of the cumulative Consolidated Net Income earned in each fiscal quarter
thereafter (if positive) commencing with the fiscal quarter ending on June 30,
2017.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a)        the Borrower shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

(b)        the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable and such failure shall continue unremedied
for a period of five Business Days;

(c)        any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries in or in connection with this Agreement,
any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement, any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been incorrect in
any respect (or in any material respect if such representation, warranty,
report, certificate, financial statement or other document is not by its terms
already qualified as to materiality) when made or deemed made;

(d)        the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

 

- 40 -



--------------------------------------------------------------------------------

(e)         the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article) or any other Loan Document, and such
failure shall continue unremedied for a period of 30 days after the earlier of
(i) notice thereof from the Administrative Agent to the Borrower (which notice
will be given at the request of any Lender) and (ii) actual knowledge of the
Borrower of such default;

(f)        (i) the Borrower or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable notice and grace periods); or (ii) any
event or condition occurs that results in any Material Indebtedness becoming due
prior to its scheduled maturity or that enables or permits (after giving effect
to any applicable notice and grace periods) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(g)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Material Subsidiaries or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any or its Material
Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 45 days or an order
or decree approving or ordering any of the foregoing shall be entered;

(h)         the Borrower or any of its Material Subsidiaries shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
or its Material Subsidiaries or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing; or
the Borrower or any of its Material Subsidiaries shall become unable, admit in
writing or fail generally to pay its debts as they become due;

(i)         one or more judgments for the payment of money in an aggregate
amount in excess of $25,000,000 (or its equivalent in any other currency) shall
be rendered against the Borrower, any Subsidiary of the Borrower or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed or more
than 60 days from the last day that execution of such judgment shall have been
stayed during an appeal from such judgment; provided that no Event of Default
shall exist if payment of the judgments are covered in full by insurance of a
nationally recognized and creditworthy insurer and such insurer has affirmed
such coverage;

 

- 41 -



--------------------------------------------------------------------------------

(j)         the Borrower or any ERISA Affiliate shall fail to pay when due any
material amount or amounts that it shall have become liable to pay to the PBGC
or to a Plan under Title IV of ERISA; or a proceeding shall be instituted by a
fiduciary of any such Plan or Plans against the Borrower or any ERISA Affiliate
to enforce Section 515 of ERISA; or any ERISA Event shall occur which would
reasonably be expected to have a Material Adverse Effect; or the Borrower or any
ERISA Affiliate shall partially or completely withdraw from any Multiemployer
Plan; or any Multiemployer Plan to which the Borrower or any ERISA Affiliate
becomes obligated to make or accrue a contribution is placed in reorganization
or terminates; or

(k)         a Change in Control shall have occurred;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, (A) the Administrative Agent shall at the
request of the Required Lenders, by notice to the Borrower, terminate the
Commitments, and thereupon the Commitments shall terminate immediately and
(B) the Administrative Agent shall at the request, or may with the consent, of
the Lenders holding more than 50% of the aggregate outstanding principal amount
of the Loans shall, by notice to the Borrower, declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (g) or (h) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

ARTICLE VIII

AGENTS

SECTION 8.01.     Appointment.

(a)         Each of the Lenders hereby appoints U.S. Bank as its agent to be the
Administrative Agent under this Agreement and the other Loan Documents and
authorizes the Administrative Agent in such capacity, to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof and under the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

(b)         The Person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

- 42 -



--------------------------------------------------------------------------------

(c)         The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein or in the other Loan Documents. Without
limiting the generality of the foregoing (i) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (ii) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (iii) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall not be deemed to have
knowledge of any Default (other than default in the payment of interest on or
principal of the Loans) unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(A) any statement, warranty or representation made by any other Person in or in
connection with this Agreement, (B) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (C) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (D) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(E) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent and the conformity thereof to drafts or
forms furnished to the Lenders.

(d)         The Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing reasonably believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

(e)         The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise their respective
rights and powers through its Related Parties.

 

- 43 -



--------------------------------------------------------------------------------

The exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

(f)         Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (which consent shall not be unreasonably withheld and shall not be
required if an Event of Default has occurred and is continuing), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, and with the consent of the
Borrower (which consent shall not be unreasonably withheld and shall not be
required if an Event of Default has occurred and is continuing), appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank, in each case having a combined
capital and surplus of at least $500,000,000. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this
Section 8.01 and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

(g)         Each Lender agrees to indemnify Administrative Agent in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Applicable Percentages in effect on the date on which indemnification is sought
under this Section (or, if indemnification is sought after the date upon which
the Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such Applicable Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against the Administrative
Agent in any way relating to or arising out of, the Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the Administrative Agent’s gross negligence or willful misconduct.
The agreements in this Section shall survive the payment of the Loans and all
other amounts payable hereunder.

 

- 44 -



--------------------------------------------------------------------------------

(h)         Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01.     Notices; Electronic Delivery. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone,
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i)         if to the Borrower, to it at 1411 Broadway, 34th Floor, New York,
New York 10018, Attention of Jack Sennott, Senior Vice President and Chief
Financial Officer (Telecopy No. (212) 759-8149), with copies to the Borrower,
1411 Broadway, 34th Floor, New York, New York 10018, Attention of Christopher
Dalrymple, General Counsel (Telecopy No. (212) 759-3295) and to Olshan Frome
Wolosky LLP, 1325 Avenue of the Americas, New York, New York 10019, Attention of
Kenneth Silverman, Esq. (Telecopy No. (212) 451-2222);

(ii)         if to the Administrative Agent, to U.S. Bank National Association,
461 Fifth Avenue, 7th Floor, New York, New York, 10017, Attention of Dennis
Cogan, Senior Vice President (Telecopy No. (646) 935-4533), with a copy to U.S.
Bank National Association, 800 Nicollet Mall, 3rd Floor, Minneapolis, MN 55402,
Attention of Hung Ho (Telecopy No. (612) 303-3851); and

(iii)         if to any Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

(b)         The Borrower acknowledges and agrees that (I) the Administrative
Agent may make any material delivered by the Borrower, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Borrower, any of its
Subsidiaries, or any other materials or matters relating to this Agreement or
any of the transactions contemplated hereby (collectively, the
“Communications”), available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by any of the Administrative
Agent, an Affiliate of Administrative Agent, or any Person that is not an
Affiliate of Administrative Agent, such as IntraLinks, Syndtrak or a
substantially similar electronic system (the “Platform”) and (II) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrower or its securities)
(each, a “Public Lender”).

 

- 45 -



--------------------------------------------------------------------------------

The Borrower acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution; (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Administrative Agent nor any of
its Affiliates warrants the accuracy, completeness, timeliness, sufficiency, or
sequencing of the Communications posted on the Platform. The Administrative
Agent and its Affiliates each expressly disclaim with respect to the Platform
any liability for errors in transmission, incorrect or incomplete downloading,
delays in posting or delivery, or problems accessing the Communications posted
on the Platform and any liability for any losses, costs, expenses or liabilities
that may be suffered or incurred in connection with the Platform. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects, is made by
the Administrative Agent or any of its Affiliates in connection with the
Platform.

The Borrower hereby agrees that (w) all Communications that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Communications “PUBLIC”, the Borrower
shall be deemed to have authorized the Administrative Agent and the Lenders to
treat such Communications as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Communications constitute confidential information pursuant to Section 9.12,
they shall be treated as set forth in such subsection); (y) all Communications
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (z) the Administrative Agent shall be
entitled to treat any Communications that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor”.

Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communication has been posted to the Platform
shall for purposes of this Agreement constitute effective delivery to such
Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement (pursuant to an Administrative
Questionnaire or otherwise), the Administrative Agent in writing of such
Lender’s e-mail address to which a Notice may be sent (and from time to time
thereafter to ensure that the Administrative Agent has on record an effective
e-mail address for such Lender) and (ii) that any Notice may be sent to such
e-mail address. Notwithstanding the foregoing, (x) the Borrower shall not be
responsible for any failure of the Platform or for the inability of any Lender
to access any Communication made available by the Borrower to the Administrative
Agent in connection with the Platform and in no event shall any such failure
constitute an Event of Default hereunder and (y) notices to any Lender pursuant
to Section 2 shall not be provided by means other than hard copy or telecopy if
such Lender notifies the Administrative Agent that it is not capable of
receiving such notices by such other means.

 

- 46 -



--------------------------------------------------------------------------------

SECTION 9.02.     Waivers; Amendments.

(a)         No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b)         Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change (x) Section 2.16(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby or (y) any other Section of this Agreement
that provides for pro rata treatment as amongst the Lenders in each case without
the written consent of each Lender, (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, or (vi) subordinate the
principal of or interest or fees on the Loans, or any other amounts payable
hereunder, to any other Indebtedness, without the written consent of each
Lender, in each case without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent. Notwithstanding anything to the contrary
contained herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except as provided in
Section 2.18.

SECTION 9.03.     Expenses; Indemnity; Waiver.

(a)         The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its respective Affiliates, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the preparation and administration of this Agreement,
any other Loan Document or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the fees, charges
and disbursements of any counsel for the Administrative Agent or, during the
continuance of an Event of Default, any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Loan Document, including its rights under this Section, or in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

 

- 47 -



--------------------------------------------------------------------------------

(b)         The Borrower shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) this Agreement or any other Loan
Document, (ii) the use or proposed use of the proceeds of any Loan, or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating
thereto, whether based on contract, tort or any other theory, whether initiated
by any third party or by the Borrower and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or willful
misconduct of such Indemnitee, as determined by a final non-appealable judgment
of a court of competent jurisdiction. This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim.

(c)         To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, in its capacity as such.

(d)         To the extent permitted by applicable law, no claim shall be made by
the Borrower, the Administrative Agent or any Lender against any party hereto or
any of their respective Related Parties for any special, indirect, consequential
or punitive damages in respect of any claim for breach of contract or under any
other theory of liability arising out of or related to the transactions
contemplated by this Agreement or the other Loan Documents, or any act, omission
or event occurring in connection herewith or therewith; and the Borrower, the
Administrative Agent and each Lender, each for itself and its respective Related
Parties, waives, releases and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

(e)         All amounts due under this Section shall be payable not later than
10 Business Days after written demand therefor.

 

- 48 -



--------------------------------------------------------------------------------

SECTION 9.04.     Successors and Assigns.

(a)         The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)         Any Lender (other than any Conduit Lender) may and, if requested by
the Borrower upon notice by the Borrower delivered to such Lender and the
Administrative Agent pursuant to Section 2.17(b), such Lender will, assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) (i) with the prior written consent (such consent not to be
unreasonably withheld) of (A) the Borrower, provided that no consent shall be
required for an assignment to a Lender, an Affiliate of a Lender (including a
Conduit Lender of such Lender) or any Approved Fund, or if an Event of Default
has occurred and is continuing, any other assignee; and (B) the Administrative
Agent, (ii) except in the case of an assignment to a Lender, an Affiliate of a
Lender (including a Conduit Lender of such Lender) or any Approved Fund, or an
assignment of the entire remaining amount of the assigning Lender’s Commitment,
the amount of the Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless the Borrower and the Administrative Agent otherwise
consent (provided that, for purposes of this clause (ii), the amount described
herein shall be aggregated in respect of each Lender and its related Approved
Funds, if any and Borrower’s consent shall not be unreasonably withheld and
shall not be required if an Event of Default has occurred and is continuing),
(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (for avoidance of doubt, the Borrower shall not be
responsible to pay any fees due or other costs and expenses in connection with
such assignment hereunder), and (iv) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire;
provided further that any consent of the Borrower otherwise required under this
paragraph shall not be required if an Event of Default has occurred and is
continuing. Notwithstanding the foregoing, any Conduit Lender may assign at any
time to its designating Lender hereunder without the consent of the Borrower or
the Administrative Agent any or all of the Loans it may have funded hereunder
and pursuant to its designation agreement and without regard to the limitations
set forth in the first sentence of this Section 9.04(b). Subject to acceptance
and recording thereof pursuant to paragraph (d) of this Section, from and after
the effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03).

 

- 49 -



--------------------------------------------------------------------------------

Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

(c)         The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)         Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(e)         Any Lender (other than any Conduit Lender) may, without the consent
of the Borrower or the Administrative Agent, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16(c) as though it were a
Lender.

 

- 50 -



--------------------------------------------------------------------------------

(f)         A Participant shall not be entitled to receive any greater payment
under Section 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.15(e) as
though it were a Lender.

(g)         Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered for
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(h)         Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(i)         Anything in this Section to the contrary notwithstanding, no Lender
may assign or participate any interest in any Loan held by it hereunder to the
Borrower or any Affiliate or Subsidiary thereof without the prior written
consent of each Lender.

(j)         The Borrower, each Lender and the Administrative Agent hereby
confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender, provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

 

- 51 -



--------------------------------------------------------------------------------

SECTION 9.05.     Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06.     Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and under the other Loan Documents and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement and
the other Loan Documents shall become effective when they shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature
page of this Agreement and the other Loan Documents by telecopy or electronic
submission shall be effective as delivery of a manually executed counterpart of
this Agreement and the other Loan Documents.

SECTION 9.07.     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured, provided that such
Lender shall give notice of any set off or application of deposits to the
Borrower and to the Administrative Agent. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

 

- 52 -



--------------------------------------------------------------------------------

SECTION 9.09.     Governing Law; Jurisdiction; Consent to Service of Process.

(a)     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK.

(b)         The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

(c)         The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d)         Each party to this Agreement and the other Loan Documents
irrevocably consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

SECTION 9.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

- 53 -



--------------------------------------------------------------------------------

SECTION 9.11.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.     Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or self-regulatory body, (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(x) any actual or prospective assignee, Participant or counterparty (and its
advisors) to any swap, securitization or derivative transaction referencing or
involving any of its rights or obligations under this Agreement or (y) any
credit insurance provider relating to the Borrower and its obligations under
this Agreement, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential;
provided further that any information received pursuant to Section 5.01(f)
hereof shall be deemed to have been so identified as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Notwithstanding the foregoing, the Administrative Agent and the Lenders (and
each of their respective employees, representatives or other agents) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement
and all materials of any kind (including opinions or other tax analyses) that
are provided to such person to the extent relating to such tax treatment and tax
structure.

SECTION 9.13.     Highest Lawful Rate. Notwithstanding anything to the contrary
contained in this Agreement, at no time shall the interest rate payable on the
Loans, together with any commitment fee and other amounts payable hereunder to
the extent the same constitute or are deemed to constitute interest, exceed the
maximum rate of interest, if any, which at any time or from time to time may be
contracted for, taken, charged or received on the Loans or any promissory note
evidencing the same or which may be owing to any Lender pursuant to this
Agreement under the laws applicable to such Lender and this Agreement.

 

- 54 -



--------------------------------------------------------------------------------

SECTION 9.14.     USA PATRIOT ACT NOTIFICATION. The following notification is
provided to Borrower pursuant to Section 326 of the PATRIOT Act:

Each Lender that is subject to the requirements of the PATRIOT Act hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the PATRIOT Act.

SECTION 9.15.     No Advisory or Fiduciary Responsibility.

(a)         In connection with all aspects of the transactions contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) no fiduciary, advisory
or agency relationship between the Borrower and its Subsidiaries and the
Administrative Agent, or any Lender is intended to be or has been created in
respect of the transactions contemplated hereby or by the other Loan Documents,
irrespective of whether the Administrative Agent, or any Lender is intended to
be or has been created in respect of the transactions contemplated hereby or by
the other Loan Documents, irrespective of whether the Administrative Agent, or
any Lender has advised or is advising any Borrower or any of its Subsidiaries on
other matters, (ii) the arranging and other services regarding this Agreement
provided by the Administrative Agent, and the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, Issuer, and the Lenders, on the other hand,
(iii) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent that is has deemed appropriate and (iv) the Borrower is
capable of evaluating, and understands and accepts, the terms risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Administrative Agent, and the Lenders each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person; (ii) none of the Administrative Agent and the Lenders has any
obligation to any Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and their respective Affiliates may be engaged, for their own accounts
or the accounts of customers, in a broad range of transactions that involve
interest that differ from those of the Borrower and its Affiliates, and none of
the Administrative Agent and the Lenders has any obligation to disclose any of
such interest to the Borrower or its Affiliates. To the fullest extent permitted
by law, the Borrower hereby waives and releases any claims that it may have
against the Administrative Agent and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

(b)         The Lenders identified on the title page to this Agreement as “Joint
Lead Arranger,” “Syndication Agent,” and “Sole Book Runner” shall have no right,
power, obligation, liability, responsibility or duty other than those applicable
to all Lenders in their respective capacities as Lenders hereunder.

 

- 55 -



--------------------------------------------------------------------------------

SECTION 9.16.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

 

  (i) a reduction in full or in part or cancellation of any such liability;

 

  (ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

  (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

* * * *

 

- 56 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ALLEGHANY CORPORATION By:  

/s/ John L. Sennott, Jr.

  Name: John L. Sennott, Jr.   Title: Senior Vice President U.S. BANK NATIONAL
ASSOCIATION, individually as a Lender and as Administrative Agent By:  

/s/ Ferris Joanis

  Name: Ferris Joanis   Title: Vice President BMO HARRIS BANK, N.A.,
individually as a Lender By:  

/s/ Benjamin Mlot

  Name: Benjamin Mlot   Title: Vice President WELLS FARGO BANK, N.A.,
individually as a Lender By:  

/s/ Jason Hafener

  Name: Jason Hafener   Title: Director